Case 1:17-cr-00101-LEK Document 968 Filed 04/03/20 Page 1 of 2   PageID #: 8396




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       MOTION (1) FOR LEAVE TO
          Plaintiff,                   ADD ADDITIONAL BASIS FOR
                                       MOTION FOR JUDGMENT OF
         v.                            ACQUITTAL; (2) MOTION
                                       THAT DEFENDANT’S
                                       MOTION FOR JUDGMENT OF
   ANTHONY T. WILLIAMS,                ACQUITTAL BE DEEMED TO
                                       INCLUDE A MOTION FOR
          Defendant.                   NEW TRIAL AND/OR (3) THAT
                                       DEFENDANT BE GRANTED
                                       LEAVE TO FILE A MOTION
                                       FOR NEW TRIAL;
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
                                       OF SERVICE


     MOTION (1) FOR LEAVE TO ADD ADDITIONAL BASIS FOR
      MOTION FOR JUDGMENT OF ACQUITTAL; (2) MOTION
        THAT DEFENDANT’S MOTION FOR JUDGMENT OF
    ACQUITTAL BE DEEMED TO INCLUDE A MOTION FOR NEW
    TRIAL AND/OR (3) THAT DEFENDANT BE GRANTED LEAVE
              TO FILE A MOTION FOR NEW TRIAL
Case 1:17-cr-00101-LEK Document 968 Filed 04/03/20 Page 2 of 2   PageID #: 8397




   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides his Motion for Leave to Add Basis to his Motion for

   Judgment of Acquittal; that his Motion for Judgment of Acquittal

   be deemed to also include a Motion for New Trial, and/or that he

   be given leave to file a Motion for New Trial.

         Defendant also requests this his Motion for Judgment of

   Acquittal be granted. In the alternative, he requests his Motion

   for New Trial be granted. This motion is based on upon Federal

   Rules of Criminal Procedure 29 and 33, the attached Declaration

   of Counsel, Exhibit “A” and Certificate of Service.


      Dated: April 3, 2020




                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
